Case 4:21-mj-00018-HBB Document 6 Filed 01/27/21 Page 1 of 10 PageID #: 20



                       U.S. District Court
            Western District of Kentucky (Owensboro)
 CRIMINAL DOCKET FOR CASE #: 4:21−mj−00018−HBB All Defendants

Case title: USA v. Revlett                                  Date Filed: 01/25/2021
Other court case number: 1:21−mj−00130 USDC District of
                           Columbia

Assigned to: Magistrate Judge H.
Brent Brennenstuhl

Defendant (1)
Jordan T. Revlett                   represented by Bryce L. Caldwell
                                                   Gordon, Goetz, Johnson & Caldwell, PSC
                                                   121 West Second Street
                                                   Owensboro, KY 42303
                                                   270−684−5757
                                                   Fax: 270−684−5862
                                                   Email: brycecaldwell33@gmail.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Retained

Pending Counts                                    Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                 Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                        Disposition
Removal from USDC District of
Columbia



Plaintiff


                                                                                            1
Case 4:21-mj-00018-HBB Document 6 Filed 01/27/21 Page 2 of 10 PageID #: 21



USA                                         represented by Madison T. Sewell
                                                           U.S. Attorney Office − Bowling Green
                                                           241 East Main Street, Suite 305
                                                           Bowling Green, KY 42101
                                                           270−243−4938
                                                           Email: madison.sewell@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

Date Filed   # Page Docket Text
01/25/2021           Arrest (Rule 5) of Jordan T. Revlett (EAS) (Entered: 01/26/2021)
01/25/2021   1       Case Assignment (Random Selection): Case Assigned to Magistrate Judge H.
                     Brent Brennenstuhl. (EAS) (Entered: 01/26/2021)
01/25/2021   2       Rule 5 Documents Received from District of Columbia, Case Number
                     1:21−mj−00130 as to Jordan T. Revlett (Attachments: # 1 Order, # 2 Unredacted
                     complaint) (EAS) (Entered: 01/26/2021)
01/25/2021   3       SEALED DOCUMENT (EAS) (Entered: 01/26/2021)
01/25/2021           Proceedings held before Magistrate Judge H. Brent Brennenstuhl:Initial
                     Appearance in Rule 5(c)(3) Proceedings as to Jordan T. Revlett held on
                     1/25/2021. Appearance entered by Madison T. Sewell for USA, Bryce L.
                     Caldwell for Jordan T. Revlett on behalf of defendant. (Court Reporter: Digitally
                     recorded.) (EAS) (Entered: 01/27/2021)
01/25/2021   5    5 APPEARANCE Bond Entered with Order Setting Conditions of Release as to
                    Jordan T. Revlett (EAS) (Entered: 01/27/2021)
01/27/2021   4    3 ORDER by Magistrate Judge H. Brent Brennenstuhl on 1/27/2021 as to Jordan T.
                    Revlett: Defendant advised he waives his right to Court−appointed counsel.
                    Defendant advised he will be retaining Mr. Bryce Caldwell for representation.
                    Defendant waived his right to an identity hearing. IT IS ORDERED the
                    Defendant shall be released on a $25,000.00 unsecured Appearance Bond along
                    with Order Setting Conditions of Release pending all further proceedings in this
                    matter. IT IS ORDERED the Defendant shall appear before United States
                    Magistrate Judge Zia M. Faruqui at the United States District Court for the
                    District of Columbia on Monday, 2/8/2021, at 1:00 pm, EST, via videoconference
                    (Zoom). cc:counsel, USPO (EAS) (Entered: 01/27/2021)




                                                                                                         2
      Case4:21-mj-00018-HBB
     Case  4:21-mj-00018-HBB Document
                              Document64 Filed
                                          Filed01/27/21
                                                01/27/21 Page
                                                          Page31ofof10
                                                                     2 PageID
                                                                        PageID#:12
                                                                                 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                        OWENSBORO DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 4:21mj-00018-HBB
v.                                            )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
JORDAN T. REVLETT                   )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                          ORDER

         On the 25TH day of January 2021, this action came before the undersigned, via
videoconference, upon Defendant’s initial appearance after execution of an arrest warrant
issued by the District of District of Columbia, Case Number: 1:21mj-00130-ZMF. There
appeared the Defendant, Jordan T. Revlett, in custody, via video, from the Office of the
Federal Bureau of Investigations, and represented by retained counsel Bryce Caldwell.
Assistant United States Attorney Madison T. Sewell was present, via video, for the
United States of America. The Defendant consented to have this hearing conducted via
videoconference. The proceedings were digitally recorded.
         The Defendant acknowledged receipt of the Complaint and acknowledged an
understanding of the charges contained therein. The Defendant was advised of his
Constitutional rights including his right to be represented by counsel. The Defendant
advised the Court he will be retaining Mr. Caldwell in this matter. The Defendant
thereby WAIVES his right to Court-appointed counsel.
         The Defendant was advised of his rights with respect to Rule 5 proceedings as
well as his right to request transfer of the proceedings to this District pursuant to Rule 20
of the Federal Rules of Criminal Procedure to plead guilty as to the charges. The
Defendant advised the Court he waives his right to an identity hearing.




                                                                                                3
  Case4:21-mj-00018-HBB
 Case  4:21-mj-00018-HBB Document
                          Document64 Filed
                                      Filed01/27/21
                                            01/27/21 Page
                                                      Page42ofof10
                                                                 2 PageID
                                                                    PageID#:13
                                                                             23




         As to the matter of detention, counsel for the United States advised the Court the
United States is not seeking detention in this action. The Court having heard statements
from the United States, having conferred with the United States Probation Officer and
being otherwise sufficiently advised;
         IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Appearance Bond along with Order Setting Conditions of Release pending all further
proceedings in this matter.
         IT IS ORDERED the Defendant shall appear before United States Magistrate
Judge Zia M. Faruqui at the United States District Court for the District of Columbia on
Monday, February 8, 2021, at 1:00 pm, EST, via videoconference (Zoom).
         ENTERED this     January 27, 2021




Copies to:      AUSA Madison T. Sewell
                United States Probation
                US District Court, District of Columbia


  0|15




2|Page




                                                                                              4
 Case4:21-mj-00018-HBB
Case  4:21-mj-00018-HBB Document
                         Document65 Filed
                                     Filed01/27/21
                                           01/25/21 Page
                                                     Page51ofof10
                                                                6 PageID
                                                                   PageID#:14
                                                                            24




                                                                                 5
 Case4:21-mj-00018-HBB
Case  4:21-mj-00018-HBB Document
                         Document65 Filed
                                     Filed01/27/21
                                           01/25/21 Page
                                                     Page62ofof10
                                                                6 PageID
                                                                   PageID#:15
                                                                            25




                                                                                 6
 Case4:21-mj-00018-HBB
Case  4:21-mj-00018-HBB Document
                         Document65 Filed
                                     Filed01/27/21
                                           01/25/21 Page
                                                     Page73ofof10
                                                                6 PageID
                                                                   PageID#:16
                                                                            26




                                                                                 7
 Case4:21-mj-00018-HBB
Case  4:21-mj-00018-HBB Document
                         Document65 Filed
                                     Filed01/27/21
                                           01/25/21 Page
                                                     Page84ofof10
                                                                6 PageID
                                                                   PageID#:17
                                                                            27




                                                                                 8
 Case4:21-mj-00018-HBB
Case  4:21-mj-00018-HBB Document
                         Document65 Filed
                                     Filed01/27/21
                                           01/25/21 Page
                                                     Page95ofof10
                                                                6 PageID
                                                                   PageID#:18
                                                                            28




                                                                                 9
 Case
Case   4:21-mj-00018-HBBDocument
     4:21-mj-00018-HBB   Document6 5Filed
                                      Filed 01/25/21Page
                                          01/27/21   Page106of
                                                            of10
                                                               6 PageID
                                                                 PageID#:
                                                                        1929




                                                                               10
